Title: Friday July the 6th 1781.
From: Adams, John Quincy
To: 


       This morning Dr. Waterhouse came here and told us that Colo. Trumbul had arriv’d in Town. I went to the first Bible to see Mr. Bordly, I found Mr. Trumbel there. I din’d at home. Dr. Waterhouse din’d with us; after dinner Colo. Searle and Major Jackson came here; I went and took a walk with Major Jackson and Mr. Dana. I spent the evening and supp’d at Madam Chabanel’s, got home at about 10 o’clock.
       From Addison’s Poems, (continued from yesterday.)
       